

115 HR 4489 IH: Authorizing Critical Conservation and Enabling Sportsmen and Sportswomen Act
U.S. House of Representatives
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4489IN THE HOUSE OF REPRESENTATIVESNovember 30, 2017Mr. Thompson of California (for himself and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Science, Space, and Technology, the Judiciary, Agriculture, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the preservation of America’s outdoor heritage and enhance recreation opportunities
			 on Federal land, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Authorizing Critical Conservation and Enabling Sportsmen and Sportswomen Act or the ACCESS Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—North American Wetlands Conservation Act reauthorization
					Sec. 101. North American Wetlands Conservation Act.
					Title II—Federal Land Transaction Facilitation Act reauthorization
					Sec. 201. Amendments to the Federal Land Transaction Facilitation Act.
					Title III—Land and Water Conservation Fund reauthorization
					Sec. 301. Permanent reauthorization of Land and Water Conservation Fund.
					Title IV—National Fish and Wildlife Foundation Establishment Act reauthorization
					Sec. 401. National Fish and Wildlife Foundation Establishment Act.
					Title V—Neotropical Migratory Bird Conservation Act reauthorization
					Sec. 501. Reauthorization of Neotropical Migratory Bird Conservation Act.
					Title VI—Partners for Fish and Wildlife Program Reauthorization
					Sec. 601. Partners for Fish and Wildlife Program reauthorization.
					Title VII—Fish and wildlife coordination
					Sec. 701. Purpose.
					Sec. 702. Amendments to the Fish and Wildlife Coordination Act.
					Title VIII—Multinational Species Conservation Funds reauthorization
					Sec. 801. Reauthorization of multinational species conservation funds.
					Title IX—Prize competitions
					Sec. 901. Definitions.
					Sec. 902. Theodore Roosevelt Genius Prize for the prevention of wildlife poaching and trafficking.
					Sec. 903. Theodore Roosevelt Genius Prize for the promotion of wildlife conservation.
					Sec. 904. Theodore Roosevelt Genius Prize for the management of invasive species.
					Sec. 905. Theodore Roosevelt Genius Prize for the protection of endangered species.
					Sec. 906. Theodore Roosevelt Genius Prize for nonlethal management of human-wildlife conflicts.
					Sec. 907. Administration of prize competitions.
					Title X—Fish habitat conservation
					Sec. 1001. National fish habitat conservation through partnerships.
					Title XI—Target practice and marksmanship training support
					Sec. 1101. Short title.
					Sec. 1102. Definition of public target range.
					Sec. 1103. Amendments to Pittman-Robertson Wildlife Restoration Act.
					Sec. 1104. Limits on liability.
					Sec. 1105. Sense of Congress regarding cooperation.
					Title XII—Sportsmen’s access to Federal land
					Sec. 1201. Definitions.
					Sec. 1202. Federal land open to hunting, fishing, and recreational shooting.
					Sec. 1203. Closure of Federal land to hunting, fishing, and recreational shooting.
					Title XIII—Wildlife and Hunting Heritage Conservation Council Advisory Committee
					Sec. 1301. Wildlife and Hunting Heritage Conservation Council Advisory Committee.
					Title XIV—Shooting ranges
					Sec. 1401. Shooting ranges.
					Title XV—Identifying access to opportunities
					Sec. 1501. Identifying opportunities for recreation, hunting, and fishing on Federal land.
					Title XVI—Film crews
					Sec. 1601. Commercial filming.
					Title XVII—Bows in parks
					Sec. 1701. Bows in parks.
					Title XVIII—Wildlife management using volunteer hunters
					Sec. 1801. Wildlife management in parks.
					Title XIX—Respect for treaties and rights
					Sec. 1901. Respect for treaties and rights.
					Title XX—No priority over other uses
					Sec. 2001. No priority.
					Title XXI—State authority for fish and wildlife
					Sec. 2101. State authority for fish and wildlife.
				
			INorth American Wetlands Conservation Act reauthorization
			101.North American Wetlands Conservation Act
 (a)Real propertySection 6(a)(3) of the North American Wetlands Conservation Act (16 U.S.C. 4405(a)(3)) is amended— (1)by striking (3) in lieu of and inserting the following:
						
							(3)Provision of funds or conveyance of real property interest
 (A)In generalIn lieu of; (2)in the second sentence, by striking The Secretary shall and inserting the following:
						
 (B)DeterminationThe Secretary shall; and (3)by striking the third sentence and inserting the following:
						
 (C)Real propertyAny real property interest conveyed under this paragraph shall be subject to terms and conditions that ensure that—
 (i)the real property interest will be administered for the long-term conservation and management of the wetland ecosystem and the fish and wildlife dependent on that ecosystem;
 (ii)the grantor of a real property interest has been provided with information relating to all available conservation options, including conservation options that involve the conveyance of a real property interest for a limited period of time; and
 (iii)the provision of the information described in clause (ii) has been documented.. (b)Authorization of appropriationsSection 7(c) of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)) is amended—
 (1)in paragraph (4), by striking and; (2)in paragraph (5), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (6)$50,000,000 for each of fiscal years 2018 through 2022.. 
					IIFederal Land Transaction Facilitation Act reauthorization
			201.Amendments to the Federal Land Transaction Facilitation Act
 The Federal Land Transaction Facilitation Act (43 U.S.C. 2301 et seq.) is amended— (1)in section 203(2) (43 U.S.C. 2302(2)), in the matter preceding subparagraph (A), by striking on the date of enactment of this Act was and inserting is;
 (2)in section 205 (43 U.S.C. 2304)— (A)in subsection (a), by striking (as in effect on the date of enactment of this Act); and
 (B)by striking subsection (d); (3)in section 206 (43 U.S.C. 2305), by striking subsection (f); and
 (4)in section 207(b) (43 U.S.C. 2306(b))— (A)in paragraph (1)—
 (i)by striking 96–568 and inserting 96–586; and (ii)by striking or at the end;
 (B)in paragraph (2)— (i)by inserting Public Law 105–263; before 112 Stat.; and
 (ii)by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
						
 (3)the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3028);
 (4)the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403);
 (5)subtitle F of title I of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1032);
 (6)subtitle O of title I of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1075);
 (7)section 2601 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1108); or
 (8)section 2606 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1121).. IIILand and Water Conservation Fund reauthorization 301.Permanent reauthorization of Land and Water Conservation Fund (a)In generalSection 200302 of title 54, United States Code, is amended—
 (1)in subsection (b), in the matter preceding paragraph (1), by striking During the period ending September 30, 2015, there and inserting There; and (2)in subsection (c)(1), by striking through September 30, 2015.
 (b)Public accessSection 200306 of title 54, United States Code, is amended by adding at the end the following:  (c)Public accessNot less than 1.5 percent of amounts made available for expenditure in any fiscal year under section 200303, or $10,000,000, whichever is greater, shall be used for projects that secure recreational public access to existing Federal public land for hunting, fishing, and other recreational purposes..
				IVNational Fish and Wildlife Foundation Establishment Act reauthorization
			401.National Fish and Wildlife Foundation Establishment Act
				(a)Board of directors of Foundation
 (1)In generalSection 3 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3702) is amended—
 (A)in subsection (b)— (i)by striking paragraph (2) and inserting the following:
								
 (2)In generalAfter consulting with the Secretary of Commerce and considering the recommendations submitted by the Board, the Secretary of the Interior shall appoint 28 Directors who, to the maximum extent practicable, shall—
 (A)be knowledgeable and experienced in matters relating to the conservation of fish, wildlife, or other natural resources; and
 (B)represent a balance of expertise in ocean, coastal, freshwater, and terrestrial resource conservation.; and
 (ii)by striking paragraph (3) and inserting the following:  (3)TermsEach Director (other than a Director described in paragraph (1)) shall be appointed for a term of 6 years.; and
 (B)in subsection (g)(2)— (i)in subparagraph (A), by striking (A) Officers and employees may not be appointed until the Foundation has sufficient funds to pay them for their service. Officers and inserting the following:
								
 (A)In generalOfficers; and (ii)by striking subparagraph (B) and inserting the following:
								
 (B)Executive DirectorThe Foundation shall have an Executive Director who shall be— (i)appointed by, and serve at the direction of, the Board as the chief executive officer of the Foundation; and
 (ii)knowledgeable and experienced in matters relating to fish and wildlife conservation.. (2)Conforming amendmentSection 4(a)(1)(B) of the North American Wetlands Conservation Act (16 U.S.C. 4403(a)(1)(B)) is amended by striking Secretary of the Board and inserting Executive Director of the Board.
 (b)Rights and obligations of FoundationSection 4 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3703) is amended—
 (1)in subsection (c)— (A)by striking (c) Powers.—To carry out its purposes under and inserting the following:
							
								(c)Powers
 (1)In generalTo carry out the purposes described in; (B)by redesignating paragraphs (1) through (11) as subparagraphs (A) through (K), respectively, and indenting appropriately;
 (C)in subparagraph (D) (as redesignated by subparagraph (B)), by striking that are insured by an agency or instrumentality of the United States and inserting at 1 or more financial institutions that are members of the Federal Deposit Insurance Corporation or the Securities Investment Protection Corporation;
 (D)in subparagraph (E) (as redesignated by subparagraph (B)), by striking paragraph (3) or (4) and inserting subparagraph (C) or (D); (E)in subparagraph (J) (as redesignated by subparagraph (B)), by striking and at the end;
 (F)by striking subparagraph (K) (as redesignated by subparagraph (B)) and inserting the following:  (K)to receive and administer restitution and community service payments, amounts for mitigation of impacts to natural resources, and other amounts arising from legal, regulatory, or administrative proceedings, subject to the condition that the amounts are received or administered for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources; and
 (L)to do acts necessary to carry out the purposes of the Foundation.; and (G)by striking the undesignated matter at the end and inserting the following:
							
								(2)Treatment of real property
 (A)In generalFor purposes of this Act, an interest in real property shall be treated as including easements or other rights for preservation, conservation, protection, or enhancement by and for the public of natural, scenic, historic, scientific, educational, inspirational, or recreational resources.
 (B)Encumbered real propertyA gift, devise, or bequest may be accepted by the Foundation even though the gift, devise, or bequest is encumbered, restricted, or subject to beneficial interests of private persons if any current or future interest in the gift, devise, or bequest is for the benefit of the Foundation.
 (3)Savings clauseThe acceptance and administration of amounts by the Foundation under paragraph (1)(K) does not alter, supersede, or limit any regulatory or statutory requirement associated with those amounts.; 
 (2)by striking subsections (f) and (g); and (3)by redesignating subsections (h) and (i) as subsections (f) and (g), respectively.
 (c)Authorization of appropriationsSection 10 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3709) is amended—
 (1)in subsection (a), by striking paragraph (1) and inserting the following:  (1)In generalThere are authorized to be appropriated to carry out this Act for each of fiscal years 2018 through 2022—
 (A)$15,000,000 to the Secretary of the Interior; (B)$5,000,000 to the Secretary of Agriculture; and
 (C)$5,000,000 to the Secretary of Commerce.; (2)in subsection (b)—
 (A)by striking paragraph (1) and inserting the following:  (1)Amounts from Federal agencies (A)In generalIn addition to the amounts authorized to be appropriated under subsection (a), Federal departments, agencies, or instrumentalities are authorized to provide funds to the Foundation through Federal financial assistance grants and cooperative agreements, subject to the condition that the amounts are used for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources in accordance with this Act.
 (B)AdvancesFederal departments, agencies, or instrumentalities may advance amounts described in subparagraph (A) to the Foundation in a lump sum without regard to when the expenses for which the amounts are used are incurred.
 (C)Management feesThe Foundation may assess and collect fees for the management of amounts received under this paragraph.;
 (B)in paragraph (2)— (i)in the paragraph heading, by striking funds and inserting amounts;
 (ii)by striking shall be used and inserting may be used; and (iii)by striking and State and local government agencies and inserting , State and local government agencies, and other entities; and
 (C)by adding at the end the following:  (3)Administration of amounts (A)In generalIn entering into contracts, agreements, or other partnerships pursuant to this Act, a Federal department, agency, or instrumentality shall have discretion to waive any competitive process applicable to the department, agency, or instrumentality for entering into contracts, agreements, or partnerships with the Foundation if the purpose of the waiver is—
 (i)to address an environmental emergency resulting from a natural or other disaster; or (ii)as determined by the head of the applicable Federal department, agency, or instrumentality, to reduce administrative expenses and expedite the conservation and management of fish, wildlife, plants, and other natural resources.
 (B)ReportsThe Foundation shall include in the annual report submitted under section 7(b) a description of any use of the authority under subparagraph (A) by a Federal department, agency, or instrumentality in that fiscal year.; and 
 (3)by adding at the end the following:  (d)Use of gifts, devises, or bequests of money or other propertyAny gifts, devises, or bequests of amounts or other property, or any other amounts or other property, transferred to, deposited with, or otherwise in the possession of the Foundation pursuant to this Act, may be made available by the Foundation to Federal departments, agencies, or instrumentalities and may be accepted and expended (or the disposition of the amounts or property directed), without further appropriation, by those Federal departments, agencies, or instrumentalities, subject to the condition that the amounts or property be used for purposes that further the conservation and management of fish, wildlife, plants, and other natural resources..
 (d)Limitation on authoritySection 11 of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3710) is amended by inserting exclusive before authority.
				VNeotropical Migratory Bird Conservation Act reauthorization
 501.Reauthorization of Neotropical Migratory Bird Conservation ActSection 10 of the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6109) is amended to read as follows:
				
					10.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to carry out this Act $6,500,000 for each of fiscal years 2018 through 2022.
 (b)Use of fundsOf the amounts made available under subsection (a) for each fiscal year, not less than 75 percent shall be expended for projects carried out at a location outside of the United States..
			VIPartners for Fish and Wildlife Program Reauthorization
 601.Partners for Fish and Wildlife Program reauthorizationSection 5 of the Partners for Fish and Wildlife Act (16 U.S.C. 3774) is amended by striking $75,000,000 for each of fiscal years 2006 through 2011 and inserting $100,000,000 for each of fiscal years 2018 through 2022. VIIFish and wildlife coordination 701.PurposeThe purpose of this title is to protect water, oceans, coasts, and wildlife from invasive species.
			702.Amendments to the Fish and Wildlife Coordination Act
 (a)Short title; authorizationThe first section of the Fish and Wildlife Coordination Act (16 U.S.C. 661) is amended by striking For the purpose and inserting the following:  1.Short title; authorization (a)Short titleThis Act may be cited as the Fish and Wildlife Coordination Act.
 (b)AuthorizationFor the purpose. (b)Protection of water, oceans, coasts, and wildlife from invasive speciesThe Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.) is amended by adding at the end the following:
					
						10.Protection of water, oceans, coasts, and wildlife from invasive species
 (a)DefinitionsIn this section: (1)ControlThe term control, with respect to an invasive species, means the eradication, suppression, or reduction of the population of the invasive species within the area in which the invasive species is present.
 (2)EcosystemThe term ecosystem means the complex of a community of organisms and the environment of the organisms. (3)Eligible StateThe term eligible State means any of—
 (A)a State; (B)the District of Columbia;
 (C)the Commonwealth of Puerto Rico; (D)Guam;
 (E)American Samoa; (F)the Commonwealth of the Northern Mariana Islands; and
 (G)the United States Virgin Islands. (4)Invasive species (A)In generalThe term invasive species means an alien species, the introduction of which causes, or is likely to cause, economic or environmental harm or harm to human health.
 (B)Associated definitionFor purposes of subparagraph (A), the term alien species, with respect to a particular ecosystem, means any species (including the seeds, eggs, spores, or other biological material of the species that are capable of propagating the species) that is not native to the affected ecosystem.
 (C)InclusionThe terms invasive species and alien species include any terrestrial or aquatic species determined by the relevant tribal, regional, State, or local authority to meet the requirements of subparagraph (A) or (B), as applicable.
 (5)Manage; managementThe terms manage and management, with respect to an invasive species, mean the active implementation of any activity— (A)to reduce or stop the spread of the invasive species; and
 (B)to inhibit further infestations of the invasive species, the spread of the invasive species, or harm caused by the invasive species, including investigations regarding methods for early detection and rapid response, prevention, control, or management of the invasive species.
 (6)PreventThe term prevent, with respect to an invasive species, means— (A)to hinder the introduction of the invasive species onto land or water; or
 (B)to impede the spread of the invasive species within land or water by inspecting, intercepting, or confiscating invasive species threats prior to the establishment of the invasive species onto land or water of an eligible State.
 (7)Secretary concernedThe term Secretary concerned means— (A)the Secretary of the Army, acting through the Chief of Engineers, with respect to Federal land administered by the Corps of Engineers;
 (B)the Secretary of the Interior, with respect to Federal land administered by the Secretary of the Interior through—
 (i)the United States Fish and Wildlife Service; (ii)the Bureau of Indian Affairs;
 (iii)the Bureau of Land Management; (iv)the Bureau of Reclamation; or
 (v)the National Park Service; (C)the Secretary of Agriculture, with respect to Federal land administered by the Secretary of Agriculture through the Forest Service; and
 (D)the head or a representative of any other Federal agency the duties of whom require planning relating to, and the treatment of, invasive species for the purpose of protecting water and wildlife on land and coasts and in oceans and water.
 (8)SpeciesThe term species means a group of organisms, all of which— (A)have a high degree of genetic similarity;
 (B)are morphologically distinct; (C)generally—
 (i)interbreed at maturity only among themselves; and (ii)produce fertile offspring; and
 (D)show persistent differences from members of allied groups of organisms. (b)Control and managementEach Secretary concerned shall plan and carry out activities on land directly managed by the Secretary concerned to protect water and wildlife by controlling and managing invasive species—
 (1)to inhibit or reduce the populations of invasive species; and (2)to effectuate restoration or reclamation efforts.
								(c)Strategic plan
 (1)In generalEach Secretary concerned shall develop a strategic plan for the implementation of the invasive species program to achieve, to the maximum extent practicable, a substantive annual net reduction of invasive species populations or infested acreage on land or water managed by the Secretary concerned.
 (2)CoordinationEach strategic plan under paragraph (1) shall be developed— (A)in coordination with affected—
 (i)eligible States; (ii)political subdivisions of eligible States; and
 (iii)federally recognized Indian tribes; and (B)in accordance with the priorities established by 1 or more Governors of the eligible States in which an ecosystem affected by an invasive species is located.
 (3)Factors for considerationIn developing a strategic plan under this subsection, the Secretary concerned shall take into consideration the economic and ecological costs of action or inaction, as applicable.
 (d)Cost-Effective methodsIn selecting a method to be used to control or manage an invasive species as part of a specific control or management project conducted as part of a strategic plan developed under subsection (c), the Secretary concerned shall prioritize the use of methods that—
 (1)effectively control and manage invasive species, as determined by the Secretary concerned, based on sound scientific data;
 (2)minimize environmental impacts; and (3)control and manage invasive species in the least costly manner.
 (e)Comparative economic assessmentTo achieve compliance with subsection (d), the Secretary concerned shall require a comparative economic assessment of invasive species control and management methods to be conducted.
							(f)Expedited action
 (1)In generalThe Secretaries concerned shall use all tools and flexibilities available (as of the date of enactment of this section) to expedite the projects and activities described in paragraph (2).
 (2)Description of projects and activitiesA project or activity referred to in paragraph (1) is a project or activity— (A)to protect water or wildlife from an invasive species that, as determined by the Secretary concerned is, or will be, carried out on land or water that is—
 (i)directly managed by the Secretary concerned; and (ii)located in an area that is—
 (I)at high risk for the introduction, establishment, or spread of invasive species; and (II)determined by the Secretary concerned to require immediate action to address the risk identified in subclause (I); and
 (B)carried out in accordance with applicable agency procedures, including any applicable— (i)land or resource management plan; or
 (ii)land use plan. (g)Allocation of fundingOf the amount appropriated or otherwise made available to each Secretary concerned for a fiscal year for programs that address or include protection of land or water from an invasive species, the Secretary concerned shall use not less than 75 percent for on-the-ground control and management of invasive species, which may include—
 (1)the purchase of necessary products, equipment, or services to conduct that control and management; (2)the use of integrated pest management options, including options that use pesticides authorized for sale, distribution, or use under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.);
 (3)the use of biological control agents that are proven to be effective to reduce invasive species populations;
 (4)the use of revegetation or cultural restoration methods designed to improve the diversity and richness of ecosystems;
 (5)the use of monitoring and detection activities for invasive species, including equipment, detection dogs, and mechanical devices;
 (6)the use of appropriate methods to remove invasive species from a vehicle or vessel capable of conveyance; or
 (7)the use of other effective mechanical or manual control methods. (h)Investigations, outreach, and public awarenessOf the amount appropriated or otherwise made available to each Secretary concerned for a fiscal year for programs that address or include protection of land or water from an invasive species, the Secretary concerned may use not more than 15 percent for investigations, development activities, and outreach and public awareness efforts to address invasive species control and management needs.
 (i)Administrative costsOf the amount appropriated or otherwise made available to each Secretary concerned for a fiscal year for programs that address or include protection of land or water from an invasive species, not more than 10 percent may be used for administrative costs incurred to carry out those programs, including costs relating to oversight and management of the programs, recordkeeping, and implementation of the strategic plan developed under subsection (c).
 (j)Reporting requirementsNot later than 60 days after the end of the second fiscal year beginning after the date of enactment of this section, each Secretary concerned shall submit to Congress a report—
 (1)describing the use by the Secretary concerned during the 2 preceding fiscal years of funds for programs that address or include invasive species management; and
 (2)specifying the percentage of funds expended for each of the purposes specified in subsections (g), (h), and (i).
 (k)Other invasive species control, prevention, and management authoritiesNothing in this section precludes the Secretary concerned from pursuing or supporting, pursuant to any other provision of law, any activity regarding the control, prevention, or management of an invasive species, including investigations to improve the control, prevention, or management of the invasive species.
 (l)Use of partnershipsSubject to the subsections (m) and (n), the Secretary concerned may enter into any contract or cooperative agreement with another Federal agency, an eligible State, a political subdivision of an eligible State, or a private individual or entity to assist with the control and management of an invasive species.
							(m)Memorandum of understanding
 (1)In generalAs a condition of a contract or cooperative agreement under subsection (l), the Secretary concerned and the applicable Federal agency, eligible State, political subdivision of an eligible State, or private individual or entity shall enter into a memorandum of understanding that describes—
 (A)the nature of the partnership between the parties to the memorandum of understanding; and (B)the control and management activities to be conducted under the contract or cooperative agreement.
 (2)ContentsA memorandum of understanding under this subsection shall contain, at a minimum, the following: (A)A prioritized listing of each invasive species to be controlled or managed.
 (B)An assessment of the total acres of land or area of water infested by the invasive species. (C)An estimate of the expected total acres of land or area of water infested by the invasive species after control and management of the invasive species is attempted.
 (D)A description of each specific, integrated pest management option to be used, including a comparative economic assessment to determine the least-costly method.
 (E)Any map, boundary, or Global Positioning System coordinates needed to clearly identify the area in which each control or management activity is proposed to be conducted.
 (F)A written assurance that each partner will comply with section 15 of the Federal Noxious Weed Act of 1974 (7 U.S.C. 2814).
 (3)CoordinationIf a partner to a contract or cooperative agreement under subsection (l) is an eligible State, political subdivision of an eligible State, or private individual or entity, the memorandum of understanding under this subsection shall include a description of—
 (A)the means by which each applicable control or management effort will be coordinated; and (B)the expected outcomes of managing and controlling the invasive species.
 (4)Public outreach and awareness effortsIf a contract or cooperative agreement under subsection (l) involves any outreach or public awareness effort, the memorandum of understanding under this subsection shall include a list of goals and objectives for each outreach or public awareness effort that have been determined to be efficient to inform national, regional, State, or local audiences regarding invasive species control and management.
 (n)InvestigationsThe purpose of any invasive species-related investigation carried out under a contract or cooperative agreement under subsection (l) shall be—
 (1)to develop solutions and specific recommendations for control and management of invasive species; and
 (2)specifically to provide faster implementation of control and management methods. (o)Coordination with affected local governmentsEach project and activity carried out pursuant to this section shall be coordinated with affected local governments in a manner that is consistent with section 202(c)(9) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712(c)(9))..
				VIIIMultinational Species Conservation Funds reauthorization
			801.Reauthorization of multinational species conservation funds
 (a) Reauthorization of the African Elephant Conservation ActSection 2306(a) of the African Elephant Conservation Act (16 U.S.C. 4245(a)) is amended by striking 2007 through 2012 and inserting 2018 through 2022. (b) Reauthorization of the Asian Elephant Conservation Act of 1997Section 8(a) of the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4266(a)) is amended by striking 2007 through 2012 and inserting 2018 through 2022.
 (c) Reauthorization of the Rhinoceros and Tiger Conservation Act of 1994Section 10(a) of the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5306(a)) is amended by striking 2007 through 2012 and inserting 2018 through 2022.
				(d)Amendments to the Great Ape Conservation Act of 2000
 (1)PanelSection 4(i) of the Great Ape Conservation Act of 2000 (16 U.S.C. 6303(i)) is amended— (A)by striking paragraph (1) and inserting the following:
							
 (1)ConventionNot later than 1 year after the date of the enactment of the Wildlife Innovation and Longevity Driver Act, and every 5 years thereafter, the Secretary shall convene a panel of experts on great apes to identify the greatest needs and priorities for the conservation of great apes.; 
 (B)by redesignating paragraph (2) as paragraph (5); and (C)by inserting after paragraph (1) the following:
							
 (2)CompositionThe Secretary shall ensure that the panel referred to in paragraph (1) includes, to the maximum extent practicable, 1 or more representatives—
 (A)from each country that comprises the natural range of great apes; and (B)with expertise in great ape conservation.
 (3)Conservation plansIn identifying the conservation needs and priorities under paragraph (1), the panel referred to in that paragraph shall consider any relevant great ape conservation plan or strategy, including scientific research and findings relating to—
 (A)the conservation needs and priorities of great apes; (B)any regional or species-specific action plan or strategy;
 (C)any applicable strategy developed or initiated by the Secretary; and (D)any other applicable conservation plan or strategy.
 (4)FundsSubject to the availability of appropriations, the Secretary may use amounts available to the Secretary to pay for the costs of convening and facilitating any meeting of the panel referred to in paragraph (1)..
 (2)Multiyear grantsSection 4 of the Great Ape Conservation Act of 2000 (16 U.S.C. 6303) is amended by adding at the end the following:
						
							(j)Multiyear grants
 (1)AuthorizationThe Secretary may award to a person who is otherwise eligible for a grant under this section a multiyear grant to carry out a project that the person demonstrates is an effective, long-term conservation strategy for great apes and the habitat of great apes.
 (2)Effect of subsectionNothing in this subsection precludes the Secretary from awarding a grant on an annual basis.. (3)Administrative expensesSection 5(b)(2) of the Great Ape Conservation Act of 2000 (16 U.S.C. 6304(b)(2)) is amended by striking $100,000 and inserting $150,000.
 (4)Authorization of appropriationsSection 6 of the Great Ape Conservation Act of 2000 (16 U.S.C. 6305) is amended by striking 2006 through 2010 and inserting 2018 through 2022. (e)Amendments to the Marine Turtle Conservation Act of 2004 (1)PurposeSection 2(b) of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601(b)) is amended by inserting and territories of the United States after foreign countries.
 (2)DefinitionsSection 3 of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6602) is amended— (A)in paragraph (2), in the matter preceding subparagraph (A), by inserting and territories of the United States after foreign countries; and
 (B)by adding at the end the following:  (7)Territory of the United StatesThe term territory of the United States means—
 (A)the Commonwealth of Puerto Rico; (B)Guam;
 (C)American Samoa; (D)the Commonwealth of the Northern Mariana Islands;
 (E)the United States Virgin Islands; and (F)any other territory or possession of the United States..
 (3)Marine turtle conservation assistanceSection 4 of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6603) is amended— (A)in subsection (b)(1)(A), by inserting or a territory of the United States after foreign country; and
 (B)in subsection (d), by striking foreign countries and inserting a foreign country or a territory of the United States. (4)Administrative expensesSection 5(b)(2) of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6604(b)(2)) is amended by striking $80,000 and inserting $150,000.
 (5)Authorization of appropriationsSection 7 of the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6606) is amended by striking each of fiscal years 2005 through 2009 and inserting each of fiscal years 2018 through 2022. IXPrize competitions 901.DefinitionsIn this title:
 (1)Non-Federal fundsThe term non-Federal funds means funds provided by— (A)a State;
 (B)a territory of the United States; (C)1 or more units of local or tribal government;
 (D)a private for-profit entity; (E)a nonprofit organization; or
 (F)a private individual. (2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service.
 (3)WildlifeThe term wildlife has the meaning given the term in section 8 of the Fish and Wildlife Coordination Act (16 U.S.C. 666b).
				902.Theodore Roosevelt Genius Prize for the prevention of wildlife poaching and trafficking
 (a)DefinitionsIn this section: (1)BoardThe term Board means the Prevention of Wildlife Poaching and Trafficking Technology Advisory Board established by subsection (c)(1).
 (2)Prize competitionThe term prize competition means the Theodore Roosevelt Genius Prize for the prevention of wildlife poaching and trafficking established under subsection (b).
 (b)AuthorityNot later than 180 days after the date of enactment of this Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition, to be known as the Theodore Roosevelt Genius Prize for the prevention of wildlife poaching and trafficking—
 (1)to encourage technological innovation with the potential to advance the mission of the United States Fish and Wildlife Service with respect to the prevention of wildlife poaching and trafficking; and
 (2)to award 1 or more prizes annually for a technological advancement that prevents wildlife poaching and trafficking.
					(c)Advisory board
 (1)EstablishmentThere is established an advisory board, to be known as the Prevention of Wildlife Poaching and Trafficking Technology Advisory Board. (2)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary, who shall provide expertise in—
 (A)wildlife trafficking and trade; (B)wildlife conservation and management;
 (C)biology; (D)technology development;
 (E)engineering; (F)economics;
 (G)business development and management; and (H)any other discipline, as the Secretary determines to be necessary to achieve the purposes of this section.
 (3)DutiesSubject to paragraph (4), with respect to the prize competition, the Board shall— (A)select a topic;
 (B)issue a problem statement; and (C)advise the Secretary on any opportunity for technological innovation to prevent wildlife poaching and trafficking.
 (4)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under subparagraphs (A) and (B) of paragraph (3), respectively, the Board shall consult widely with Federal and non-Federal stakeholders, including—
 (A)1 or more Federal agencies with jurisdiction over the prevention of wildlife poaching and trafficking;
 (B)1 or more State agencies with jurisdiction over the prevention of wildlife poaching and trafficking;
 (C)1 or more State, regional, or local wildlife organizations, the mission of which relates to the prevention of wildlife poaching and trafficking; and
 (D)1 or more wildlife conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the prevention of wildlife poaching and trafficking.
 (5)RequirementsThe Board shall comply with all requirements under section 907(a). (d)Agreement with the National Fish and Wildlife Foundation (1)In generalThe Secretary shall offer to enter into an agreement under which the National Fish and Wildlife Foundation shall administer the prize competition.
 (2)RequirementsAn agreement entered into under paragraph (1) shall comply with all requirements under section 907(b).
					(e)Judges
 (1)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in paragraph (2), select the 1 or more annual winners of the prize competition.
 (2)Determination by the SecretaryThe judges appointed under paragraph (1) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.
 (f)Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this section, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—
 (1)a statement by the Board that describes the activities carried out by the Board relating to the duties described in subsection (c)(3);
 (2)if the Secretary has entered into an agreement under subsection (d)(1), a statement by the National Fish and Wildlife Foundation that describes the activities carried out by the National Fish and Wildlife Foundation relating to the duties described in section 907(b); and
 (3)a statement by 1 or more of the judges appointed under subsection (e) that explains the basis on which the winner of the cash prize was selected.
 (g)Termination of authorityThe Board and all authority provided under this section shall terminate on December 31, 2022. 903.Theodore Roosevelt Genius Prize for the promotion of wildlife conservation (a)DefinitionsIn this section:
 (1)BoardThe term Board means the Promotion of Wildlife Conservation Technology Advisory Board established by subsection (c)(1).
 (2)Prize competitionThe term prize competition means the Theodore Roosevelt Genius Prize for the promotion of wildlife conservation established under subsection (b).
 (b)AuthorityNot later than 180 days after the date of enactment of this Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition, to be known as the Theodore Roosevelt Genius Prize for the promotion of wildlife conservation—
 (1)to encourage technological innovation with the potential to advance the mission of the United States Fish and Wildlife Service with respect to the promotion of wildlife conservation; and
 (2)to award 1 or more prizes annually for a technological advancement that promotes wildlife conservation.
					(c)Advisory board
 (1)EstablishmentThere is established an advisory board, to be known as the Promotion of Wildlife Conservation Technology Advisory Board. (2)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary, who shall provide expertise in—
 (A)wildlife conservation and management; (B)biology;
 (C)technology development; (D)engineering;
 (E)economics; (F)business development and management; and
 (G)any other discipline, as the Secretary determines to be necessary to achieve the purposes of this section.
 (3)DutiesSubject to paragraph (4), with respect to the prize competition, the Board shall— (A)select a topic;
 (B)issue a problem statement; and (C)advise the Secretary on any opportunity for technological innovation to promote wildlife conservation.
 (4)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under subparagraphs (A) and (B) of paragraph (3), respectively, the Board shall consult widely with Federal and non-Federal stakeholders, including—
 (A)1 or more Federal agencies with jurisdiction over the promotion of wildlife conservation; (B)1 or more State agencies with jurisdiction over the promotion of wildlife conservation;
 (C)1 or more State, regional, or local wildlife organizations, the mission of which relates to the promotion of wildlife conservation; and
 (D)1 or more wildlife conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the promotion of wildlife conservation.
 (5)RequirementsThe Board shall comply with all requirements under section 907(a). (d)Agreement with the National Fish and Wildlife Foundation (1)In generalThe Secretary shall offer to enter into an agreement under which the National Fish and Wildlife Foundation shall administer the prize competition.
 (2)RequirementsAn agreement entered into under paragraph (1) shall comply with all requirements under section 907(b).
					(e)Judges
 (1)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in paragraph (2), select the 1 or more annual winners of the prize competition.
 (2)Determination by the SecretaryThe judges appointed under paragraph (1) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.
 (f)Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this section, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—
 (1)a statement by the Board that describes the activities carried out by the Board relating to the duties described in subsection (c)(3);
 (2)if the Secretary has entered into an agreement under subsection (d)(1), a statement by the National Fish and Wildlife Foundation that describes the activities carried out by the National Fish and Wildlife Foundation relating to the duties described in section 907(b); and
 (3)a statement by 1 or more of the judges appointed under subsection (e) that explains the basis on which the winner of the cash prize was selected.
 (g)Termination of authorityThe Board and all authority provided under this section shall terminate on December 31, 2022. 904.Theodore Roosevelt Genius Prize for the management of invasive species (a)DefinitionsIn this section:
 (1)BoardThe term Board means the Management of Invasive Species Technology Advisory Board established by subsection (c)(1).
 (2)Prize competitionThe term prize competition means the Theodore Roosevelt Genius Prize for the management of invasive species established under subsection (b).
 (b)AuthorityNot later than 180 days after the date of enactment of this Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition, to be known as the Theodore Roosevelt Genius Prize for the management of invasive species—
 (1)to encourage technological innovation with the potential to advance the mission of the United States Fish and Wildlife Service with respect to the management of invasive species; and
 (2)to award 1 or more prizes annually for a technological advancement that manages invasive species. (c)Advisory board (1)EstablishmentThere is established an advisory board, to be known as the Management of Invasive Species Technology Advisory Board.
 (2)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary, who shall provide expertise in—
 (A)invasive species; (B)biology;
 (C)technology development; (D)engineering;
 (E)economics; (F)business development and management; and
 (G)any other discipline, as the Secretary determines to be necessary to achieve the purposes of this section.
 (3)DutiesSubject to paragraph (4), with respect to the prize competition, the Board shall— (A)select a topic;
 (B)issue a problem statement; and (C)advise the Secretary on any opportunity for technological innovation to manage invasive species.
 (4)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under subparagraphs (A) and (B) of paragraph (3), respectively, the Board shall consult widely with Federal and non-Federal stakeholders, including—
 (A)1 or more Federal agencies with jurisdiction over the management of invasive species; (B)1 or more State agencies with jurisdiction over the management of invasive species;
 (C)1 or more State, regional, or local wildlife organizations, the mission of which relates to the management of invasive species; and
 (D)1 or more wildlife conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the management of invasive species.
 (5)RequirementsThe Board shall comply with all requirements under section 907(a). (d)Agreement with the National Fish and Wildlife Foundation (1)In generalThe Secretary shall offer to enter into an agreement under which the National Fish and Wildlife Foundation shall administer the prize competition.
 (2)RequirementsAn agreement entered into under paragraph (1) shall comply with all requirements under section 907(b).
					(e)Judges
 (1)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in paragraph (2), select the 1 or more annual winners of the prize competition.
 (2)Determination by the SecretaryThe judges appointed under paragraph (1) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.
 (f)Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this section, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—
 (1)a statement by the Board that describes the activities carried out by the Board relating to the duties described in subsection (c)(3);
 (2)if the Secretary has entered into an agreement under subsection (d)(1), a statement by the National Fish and Wildlife Foundation that describes the activities carried out by the National Fish and Wildlife Foundation relating to the duties described in section 907(b); and
 (3)a statement by 1 or more of the judges appointed under subsection (e) that explains the basis on which the winner of the cash prize was selected.
 (g)Termination of authorityThe Board and all authority provided under this section shall terminate on December 31, 2022. 905.Theodore Roosevelt Genius Prize for the protection of endangered species (a)DefinitionsIn this section:
 (1)BoardThe term Board means the Protection of Endangered Species Technology Advisory Board established by subsection (c)(1).
 (2)Prize competitionThe term prize competition means the Theodore Roosevelt Genius Prize for the protection of endangered species established under subsection (b).
 (b)AuthorityNot later than 180 days after the date of enactment of this Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition, to be known as the Theodore Roosevelt Genius Prize for the protection of endangered species—
 (1)to encourage technological innovation with the potential to advance the mission of the United States Fish and Wildlife Service with respect to the protection of endangered species; and
 (2)to award 1 or more prizes annually for a technological advancement that protects endangered species.
					(c)Advisory board
 (1)EstablishmentThere is established an advisory board, to be known as the Protection of Endangered Species Technology Advisory Board. (2)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary, who shall provide expertise in—
 (A)endangered species; (B)biology;
 (C)technology development; (D)engineering;
 (E)economics; (F)business development and management; and
 (G)any other discipline, as the Secretary determines to be necessary to achieve the purposes of this section.
 (3)DutiesSubject to paragraph (4), with respect to the prize competition, the Board shall— (A)select a topic;
 (B)issue a problem statement; and (C)advise the Secretary on any opportunity for technological innovation to protect endangered species.
 (4)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under subparagraphs (A) and (B) of paragraph (3), respectively, the Board shall consult widely with Federal and non-Federal stakeholders, including—
 (A)1 or more Federal agencies with jurisdiction over the protection of endangered species; (B)1 or more State agencies with jurisdiction over the protection of endangered species;
 (C)1 or more State, regional, or local wildlife organizations, the mission of which relates to the protection of endangered species; and
 (D)1 or more wildlife conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the protection of endangered species.
 (5)RequirementsThe Board shall comply with all requirements under section 907(a). (d)Agreement with the National Fish and Wildlife Foundation (1)In generalThe Secretary shall offer to enter into an agreement under which the National Fish and Wildlife Foundation shall administer the prize competition.
 (2)RequirementsAn agreement entered into under paragraph (1) shall comply with all requirements under section 907(b).
					906.Theodore Roosevelt Genius Prize for nonlethal management of human-wildlife conflicts
 (a)DefinitionsIn this section: (1)BoardThe term Board means the Nonlethal Management of Human-Wildlife Conflicts Technology Advisory Board established by subsection (c)(1).
 (2)Prize competitionThe term prize competition means the Theodore Roosevelt Genius Prize for the nonlethal management of human-wildlife conflicts established under subsection (b).
 (b)AuthorityNot later than 180 days after the date of enactment of this Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition, to be known as the Theodore Roosevelt Genius Prize for the nonlethal management of human-wildlife conflicts—
 (1)to encourage technological innovation with the potential to advance the mission of the United States Fish and Wildlife Service with respect to the nonlethal management of human-wildlife conflicts; and
 (2)to award 1 or more prizes annually for a technological advancement that promotes the nonlethal management of human-wildlife conflicts.
					(c)Advisory board
 (1)EstablishmentThere is established an advisory board, to be known as the Nonlethal Management of Human-Wildlife Conflicts Technology Advisory Board. (2)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary, who shall provide expertise in—
 (A)nonlethal wildlife management; (B)social aspects of human-wildlife conflict management;
 (C)biology; (D)technology development;
 (E)engineering; (F)economics;
 (G)business development and management; and (H)any other discipline, as the Secretary determines to be necessary to achieve the purposes of this section.
 (3)DutiesSubject to paragraph (4), with respect to the prize competition, the Board shall— (A)select a topic;
 (B)issue a problem statement; and (C)advise the Secretary on any opportunity for technological innovation to promote the nonlethal management of human-wildlife conflicts.
 (4)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under subparagraphs (A) and (B) of paragraph (3), respectively, the Board shall consult widely with Federal and non-Federal stakeholders, including—
 (A)1 or more Federal agencies with jurisdiction over the management of native wildlife species at risk due to conflict with human activities;
 (B)1 or more State agencies with jurisdiction over the management of native wildlife species at risk due to conflict with human activities;
 (C)1 or more State, regional, or local wildlife organizations, the mission of which relates to the management of native wildlife species at risk due to conflict with human activities; and
 (D)1 or more wildlife conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the management of native wildlife species at risk due to conflict with human activities.
 (5)RequirementsThe Board shall comply with all requirements under section 907(a). (d)Agreement with the National Fish and Wildlife Foundation (1)In generalThe Secretary shall offer to enter into an agreement under which the National Fish and Wildlife Foundation shall administer the prize competition.
 (2)RequirementsAn agreement entered into under paragraph (1) shall comply with all requirements under section 907(b).
					(e)Judges
 (1)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in paragraph (2), select the 1 or more annual winners of the prize competition.
 (2)Determination by the SecretaryThe judges appointed under paragraph (1) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.
 (f)Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this section, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—
 (1)a statement by the Board that describes the activities carried out by the Board relating to the duties described in subsection (c)(3);
 (2)if the Secretary has entered into an agreement under subsection (d)(1), a statement by the National Fish and Wildlife Foundation that describes the activities carried out by the National Fish and Wildlife Foundation relating to the duties described in section 907(b); and
 (3)a statement by 1 or more of the judges appointed under subsection (e) that explains the basis on which the winner of the cash prize was selected.
 (g)Termination of authorityThe Board and all authority provided under this section shall terminate on December 31, 2022. 907.Administration of prize competitions (a)Additional requirements for advisory boardsAn advisory board established under section 902(c)(1), 903(c)(1), 904(c)(1), 905(c)(1), or 906(c)(1) (referred to in this section as a Board) shall comply with the following requirements:
					(1)Term; vacancies
 (A)TermA member of the Board shall serve for a term of 5 years. (B)VacanciesA vacancy on the Board—
 (i)shall not affect the powers of the Board; and (ii)shall be filled in the same manner as the original appointment was made.
 (2)Initial meetingNot later than 30 days after the date on which all members of the Board have been appointed, the Board shall hold the initial meeting of the Board.
					(3)Meetings
 (A)In generalThe Board shall meet at the call of the Chairperson. (B)Remote participation (i)In generalAny member of the Board may participate in a meeting of the Board through the use of—
 (I)teleconferencing; or (II)any other remote business telecommunications method that allows each participating member to simultaneously hear each other participating member during the meeting.
 (ii)PresenceA member of the Board who participates in a meeting remotely under clause (i) shall be considered to be present at the meeting.
 (4)QuorumA majority of the members of the Board shall constitute a quorum, but a lesser number of members may hold a meeting.
 (5)Chairperson and Vice ChairpersonThe Board shall select a Chairperson and Vice Chairperson from among the members of the Board. (6)Administrative cost reductionThe Board shall, to the maximum extent practicable, minimize the administrative costs of the Board, including by encouraging the remote participation described in paragraph (3)(B)(i) to reduce travel costs.
 (b)Agreements with the National Fish and Wildlife FoundationAny agreement entered into under section 902(d)(1), 903(d)(1), 904(d)(1), 905(d)(1), or 906(c)(1) shall comply with the following requirements:
 (1)ContentsAn agreement shall provide the following: (A)DutiesThe National Fish and Wildlife Foundation shall—
 (i)advertise the prize competition; (ii)solicit prize competition participants;
 (iii)administer funds relating to the prize competition; (iv)receive Federal funds—
 (I)to administer the prize competition; and (II)to award a cash prize;
 (v)carry out activities to generate contributions of non-Federal funds to offset, in whole or in part— (I)the administrative costs of the prize competition; and
 (II)the costs of a cash prize; (vi)in consultation with, and subject to final approval by, the Secretary, develop criteria for the selection of prize competition winners;
 (vii)provide advice and consultation to the Secretary on the selection of judges under sections 902(e), 903(e), 904(e), 905(e), 906(e) based on criteria developed in consultation with, and subject to the final approval of, the Secretary;
 (viii)announce 1 or more annual winners of the prize competition; (ix)subject to subparagraph (B), award 1 cash prize annually; and
 (x)protect against unauthorized use or disclosure by the National Fish and Wildlife Foundation of any trade secret or confidential business information of a prize competition participant.
 (B)Additional cash prizesThe National Fish and Wildlife Foundation may award more than 1 cash prize annually if the initial cash prize referred to in subparagraph (A)(ix) and any additional cash prize are awarded using only non-Federal funds.
 (C)Solicitation of fundsThe National Fish and Wildlife Foundation— (i)may request and accept Federal funds and non-Federal funds for a cash prize;
 (ii)may accept a contribution for a cash prize in exchange for the right to name the prize; and (iii)shall not give special consideration to any Federal agency or non-Federal entity in exchange for a donation for a cash prize awarded under this section.
							(c)Award amounts
 (1)In generalThe amount of the initial cash prize referred to in subsection (b)(1)(A)(ix) shall be $100,000. (2)Additional cash prizesOn notification by the National Fish and Wildlife Foundation that non-Federal funds are available for an additional cash prize, the Secretary shall determine the amount of the additional cash prize.
					(d)Judges
 (1)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in paragraph (2), select the 1 or more annual winners of the prize competition.
 (2)Determination by the SecretaryThe judges appointed under paragraph (1) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.
 (e)Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this section, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—
 (1)a statement by the Board that describes the activities carried out by the Board relating to the duties described in subsection (c)(3);
 (2)if the Secretary has entered into an agreement under subsection (d)(1), a statement by the National Fish and Wildlife Foundation that describes the activities carried out by the National Fish and Wildlife Foundation relating to the duties described in section 907(b); and
 (3)a statement by 1 or more of the judges appointed under subsection (e) that explains the basis on which the winner of the cash prize was selected.
 (f)Termination of authorityThe Board and all authority provided under this section shall terminate on December 31, 2022. XFish habitat conservation 1001.National fish habitat conservation through partnerships (a)PurposeThe purpose of this section is to encourage partnerships among public agencies and other interested parties to promote fish conservation—
 (1)to achieve measurable habitat conservation results through strategic actions of Fish Habitat Partnerships that lead to better fish habitat conditions and increased fishing opportunities by—
 (A)improving ecological conditions; (B)restoring natural processes; or
 (C)preventing the decline of intact and healthy systems; (2)to establish a consensus set of national conservation strategies as a framework to guide future actions and investment by Fish Habitat Partnerships;
 (3)to broaden the community of support for fish habitat conservation by— (A)increasing fishing opportunities;
 (B)fostering the participation of local communities, especially young people in local communities, in conservation activities; and
 (C)raising public awareness of the role healthy fish habitat play in the quality of life and economic well-being of local communities;
 (4)to fill gaps in the National Fish Habitat Assessment and the associated database of the National Fish Habitat Assessment—
 (A)to empower strategic conservation actions supported by broadly available scientific information; and
 (B)to integrate socioeconomic data in the analysis to improve the lives of humans in a manner consistent with fish habitat conservation goals; and
 (5)to communicate to the public and conservation partners— (A)the conservation outcomes produced collectively by Fish Habitat Partnerships; and
 (B)new opportunities and voluntary approaches for conserving fish habitat. (b)DefinitionsIn this section:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate; and
 (B)the Committee on Natural Resources of the House of Representatives. (2)BoardThe term Board means the National Fish Habitat Board established by subsection (c)(1)(A).
 (3)DirectorThe term Director means the Director of the United States Fish and Wildlife Service. (4)EPA assistant administratorThe term EPA Assistant Administrator means the Assistant Administrator for Water of the Environmental Protection Agency.
 (5)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (6)NOAA Assistant AdministratorThe term NOAA Assistant Administrator means the Assistant Administrator for Fisheries of the National Oceanic and Atmospheric Administration.
 (7)PartnershipThe term Partnership means a self-governed entity designated by Congress as a Fish Habitat Partnership under subsection (d)(6) after a recommendation by the Board under subsection (d)(1).
 (8)Real property interestThe term real property interest means an ownership interest in— (A)land; or
 (B)water (including water rights). (9)SecretaryThe term Secretary means the Secretary of the Interior.
 (10)StateThe term State means each of the several States. (11)State agencyThe term State agency means—
 (A)the fish and wildlife agency of a State; and (B)any department or division of a department or agency of a State that manages in the public trust the inland or marine fishery resources or sustains the habitat for those fishery resources of the State pursuant to State law or the constitution of the State.
						(c)National Fish Habitat Board
					(1)Establishment
 (A)Fish Habitat BoardThere is established a board, to be known as the National Fish Habitat Board, whose duties are— (i)to promote, oversee, and coordinate the implementation of this section;
 (ii)to establish national goals and priorities for fish habitat conservation; (iii)to recommend to Congress entities for designation as Partnerships; and
 (iv)to review and make recommendations regarding fish habitat conservation projects. (B)MembershipThe Board shall be composed of 25 members, of whom—
 (i)1 shall be a representative of the Department of the Interior; (ii)1 shall be a representative of the United States Geological Survey;
 (iii)1 shall be a representative of the Department of Commerce; (iv)1 shall be a representative of the Department of Agriculture;
 (v)1 shall be a representative of the Association of Fish and Wildlife Agencies; (vi)4 shall be representatives of State agencies, 1 of whom shall be nominated by a regional association of fish and wildlife agencies from each of the Northeast, Southeast, Midwest, and Western regions of the United States;
 (vii)1 shall be a representative of either— (I)Indian tribes in the State of Alaska; or
 (II)Indian tribes in States other than the State of Alaska; (viii)1 shall be a representative of either—
 (I)the Regional Fishery Management Councils established under section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852); or
 (II)a representative of the Marine Fisheries Commissions, which is composed of— (aa)the Atlantic States Marine Fisheries Commission;
 (bb)the Gulf States Marine Fisheries Commission; and (cc)the Pacific States Marine Fisheries Commission;
 (ix)1 shall be a representative of the Sportfishing and Boating Partnership Council; (x)7 shall be representatives selected from each of—
 (I)the recreational sportfishing industry; (II)the commercial fishing industry;
 (III)marine recreational anglers; (IV)freshwater recreational anglers;
 (V)habitat conservation organizations; and (VI)science-based fishery organizations;
 (xi)1 shall be a representative of a national private landowner organization; (xii)1 shall be a representative of an agricultural production organization;
 (xiii)1 shall be a representative of local government interests involved in fish habitat restoration; (xiv)2 shall be representatives from different sectors of corporate industries, which may include—
 (I)natural resource commodity interests, such as petroleum or mineral extraction; (II)natural resource user industries; and
 (III)industries with an interest in fish and fish habitat conservation; and (xv)1 shall be a leadership private sector or landowner representative of an active partnership.
 (C)CompensationA member of the Board shall serve without compensation. (D)Travel expensesA member of the Board may be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Board.
						(2)Appointment and terms
 (A)In generalExcept as otherwise provided in this subsection, a member of the Board described in any of clauses (vi) through (xiv) of paragraph (1)(B) shall serve for a term of 3 years.
						(B)Initial Board membership
 (i)In generalThe initial Board will consist of representatives as described in clauses (i) through (vi) of paragraph (1)(B).
 (ii)Remaining membersNot later than 60 days after the date of enactment of this Act, the representatives of the initial Board pursuant to clause (i) shall appoint the remaining members of the Board described in clauses (viii) through (xiv) of paragraph (1)(B).
 (iii)Tribal representativesNot later than 60 days after the enactment of this Act, the Secretary shall provide to the Board a recommendation of not fewer than 3 tribal representatives, from which the Board shall appoint 1 representative pursuant to clause (vii) of paragraph (1)(B).
 (C)Transitional termsOf the members described in paragraph (1)(B)(x) initially appointed to the Board— (i)2 shall be appointed for a term of 1 year;
 (ii)2 shall be appointed for a term of 2 years; and (iii)3 shall be appointed for a term of 3 years.
							(D)Vacancies
 (i)In generalA vacancy of a member of the Board described in any of clauses (viii) through (xiv) of paragraph (1)(B) shall be filled by an appointment made by the remaining members of the Board.
 (ii)Tribal representativesFollowing a vacancy of a member of the Board described in clause (vii) of paragraph (1)(B), the Secretary shall recommend to the Board a list of not fewer than 3 tribal representatives, from which the remaining members of the Board shall appoint a representative to fill the vacancy.
 (E)Continuation of serviceAn individual whose term of service as a member of the Board expires may continue to serve on the Board until a successor is appointed.
 (F)RemovalIf a member of the Board described in any of clauses (viii) through (xiv) of paragraph (1)(B) misses 3 consecutive regularly scheduled Board meetings, the members of the Board may—
 (i)vote to remove that member; and (ii)appoint another individual in accordance with subparagraph (D).
							(3)Chairperson
 (A)In generalThe representative of the Association of Fish and Wildlife Agencies appointed pursuant to paragraph (1)(B)(v) shall serve as Chairperson of the Board.
 (B)TermThe Chairperson of the Board shall serve for a term of 3 years. (4)Meetings (A)In generalThe Board shall meet—
 (i)at the call of the Chairperson; but (ii)not less frequently than twice each calendar year.
 (B)Public accessAll meetings of the Board shall be open to the public. (5)Procedures (A)In generalThe Board shall establish procedures to carry out the business of the Board, including—
 (i)a requirement that a quorum of the members of the Board be present to transact business; (ii)a requirement that no recommendations may be adopted by the Board, except by the vote of 2/3 of all members;
 (iii)procedures for establishing national goals and priorities for fish habitat conservation for the purposes of this section;
 (iv)procedures for designating Partnerships under subsection (d); and (v)procedures for reviewing, evaluating, and making recommendations regarding fish habitat conservation projects.
 (B)QuorumA majority of the members of the Board shall constitute a quorum. (d)Fish Habitat Partnerships (1)Authority to recommendThe Board may recommend to Congress the designation of Fish Habitat Partnerships in accordance with this subsection.
 (2)PurposesThe purposes of a Partnership shall be— (A)to work with other regional habitat conservation programs to promote cooperation and coordination to enhance fish and fish habitats;
 (B)to engage local and regional communities to build support for fish habitat conservation; (C)to involve diverse groups of public and private partners;
 (D)to develop collaboratively a strategic vision and achievable implementation plan that is scientifically sound;
 (E)to leverage funding from sources that support local and regional partnerships; (F)to use adaptive management principles, including evaluation of project success and functionality;
 (G)to develop appropriate local or regional habitat evaluation and assessment measures and criteria that are compatible with national habitat condition measures; and
 (H)to implement local and regional priority projects that improve conditions for fish and fish habitat.
 (3)Criteria for designationAn entity seeking to be designated by Congress as a Partnership shall— (A)submit to the Board an application at such time, in such manner, and containing such information as the Board may reasonably require; and
 (B)demonstrate to the Board that the entity has— (i)a focus on promoting the health of important fish and fish habitats;
 (ii)an ability to coordinate the implementation of priority projects that support the goals and national priorities set by the Board that are within the Partnership boundary;
 (iii)a self-governance structure that supports the implementation of strategic priorities for fish habitat;
 (iv)the ability to develop local and regional relationships with a broad range of entities to further strategic priorities for fish and fish habitat;
 (v)a strategic plan that details required investments for fish habitat conservation that addresses the strategic fish habitat priorities of the Partnership and supports and meets the strategic priorities of the Board;
 (vi)the ability to develop and implement fish habitat conservation projects that address strategic priorities of the Partnership and the Board; and
 (vii)the ability to develop fish habitat conservation priorities based on sound science and data, the ability to measure the effectiveness of fish habitat projects of the Partnership, and a clear plan as to how Partnership science and data components will be integrated with the overall Board science and data effort.
 (4)Requirements for recommendation to CongressThe Board may recommend to Congress for designation an application for a Partnership submitted under paragraph (3)(A) if the Board determines that the applicant—
 (A)meets the criteria described in paragraph (3)(B); (B)identifies representatives to provide support and technical assistance to the Partnership from a diverse group of public and private partners, which may include State or local governments, nonprofit entities, Indian tribes, and private individuals, that are focused on conservation of fish habitats to achieve results across jurisdictional boundaries on public and private land;
 (C)is organized to promote the health of important fish species and important fish habitats, including reservoirs, natural lakes, coastal and marine environments, and estuaries;
 (D)identifies strategic fish and fish habitat priorities for the Partnership area in the form of geographical focus areas or key stressors or impairments to facilitate strategic planning and decisionmaking;
 (E)is able to address issues and priorities on a nationally significant scale; (F)includes a governance structure that—
 (i)reflects the range of all partners; and (ii)promotes joint strategic planning and decisionmaking by the applicant;
 (G)demonstrates completion of, or significant progress toward the development of, a strategic plan to address the decline in fish populations, rather than simply treating symptoms, in accordance with the goals and national priorities established by the Board; and
 (H)promotes collaboration in developing a strategic vision and implementation program that is scientifically sound and achievable.
						(5)Report to Congress
 (A)In generalNot later than February 1 of the first fiscal year beginning after the date of enactment of this Act and each February 1 thereafter, the Board shall develop and submit to the appropriate congressional committees an annual report, to be entitled Report to Congress on Future Fish Habitat Partnerships and Modifications, that—
 (i)identifies any entity that— (I)meets the requirements described in paragraph (4); and
 (II)the Board recommends for designation as a Partnership; (ii)describes any proposed modifications to a Partnership previously designated by Congress under paragraph (6); and
 (iii)with respect to each entity recommended for designation as a Partnership, describes, to the maximum extent practicable—
 (I)the purpose of the recommended Partnership; and (II)how the recommended Partnership fulfills the requirements described in paragraph (4).
 (B)Public availability; notificationThe Board shall— (i)make the report publicly available, including on the Internet; and
 (ii)provide to the appropriate congressional committees and the State agency of any State included in a recommended Partnership area written notification of the public availability of the report.
 (6)Designation or modification of PartnershipCongress shall have the sole authority to designate or modify a Partnership. (7)Existing partnerships (A)Designation reviewNot later than 5 years after the date of enactment of this Act, any fish habitat partnership receiving Federal funds as of the date of enactment of this Act shall be subject to a designation review by Congress in which Congress shall have the opportunity to designate the partnership under paragraph (6).
 (B)Ineligibility for Federal fundsA partnership referred to in subparagraph (A) that Congress does not designate as described in that subparagraph shall be ineligible to receive Federal funds under this section.
						(e)Fish habitat conservation projects
 (1)Submission to BoardNot later than March 31 of each calendar year, each Partnership shall submit to the Board a list of priority fish habitat conservation projects recommended by the Partnership for annual funding under this section.
 (2)Recommendations by BoardNot later than July 1 of each calendar year, the Board shall submit to the Secretary a priority list of fish habitat conservation projects that includes the description, including estimated costs, of each project that the Board recommends that the Secretary approve and fund under this section for the following fiscal year.
 (3)Criteria for project selectionThe Board shall select each fish habitat conservation project to be recommended to the Secretary under paragraph (2) after taking into consideration, at a minimum, the following information:
 (A)A recommendation of the Partnership that is, or will be, participating actively in implementing the fish habitat conservation project.
 (B)The capabilities and experience of project proponents to implement successfully the proposed project.
 (C)The extent to which the fish habitat conservation project— (i)fulfills a local or regional priority that is directly linked to the strategic plan of the Partnership and is consistent with the purpose of this section;
 (ii)addresses the national priorities established by the Board; (iii)is supported by the findings of the Habitat Assessment of the Partnership or the Board, and aligns or is compatible with other conservation plans;
 (iv)identifies appropriate monitoring and evaluation measures and criteria that are compatible with national measures;
 (v)provides a well-defined budget linked to deliverables and outcomes; (vi)leverages other funds to implement the project;
 (vii)addresses the causes and processes behind the decline of fish or fish habitats; and (viii)includes an outreach or education component that includes the local or regional community.
 (D)The availability of sufficient non-Federal funds to match Federal contributions for the fish habitat conservation project, as required by paragraph (5);
 (E)The extent to which the local or regional fish habitat conservation project— (i)will increase fish populations in a manner that leads to recreational fishing opportunities for the public;
 (ii)will be carried out through a cooperative agreement among Federal, State, and local governments, Indian tribes, and private entities;
 (iii)increases public access to land or water for fish and wildlife-dependent recreational opportunities;
 (iv)advances the conservation of fish and wildlife species that have been identified by the States as species of greatest conservation need;
 (v)where appropriate, advances the conservation of fish and fish habitats under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) and other relevant Federal law and State wildlife action plans; and
 (vi)promotes strong and healthy fish habitats so that desired biological communities are able to persist and adapt.
 (F)The substantiality of the character and design of the fish habitat conservation project. (4)Limitations (A)Requirements for evaluationNo fish habitat conservation project may be recommended by the Board under paragraph (2) or provided financial assistance under this section unless the fish habitat conservation project includes an evaluation plan designed using applicable Board guidance—
 (i)to appropriately assess the biological, ecological, or other results of the habitat protection, restoration, or enhancement activities carried out using the assistance;
 (ii)to reflect appropriate changes to the fish habitat conservation project if the assessment substantiates that the fish habitat conservation project objectives are not being met;
 (iii)to identify improvements to existing fish populations, recreational fishing opportunities and the overall economic benefits for the local community of the fish habitat conservation project; and
 (iv)to require the submission to the Board of a report describing the findings of the assessment. (B)Acquisition authorities (i)In generalA State, local government, or other non-Federal entity is eligible to receive funds for the acquisition of real property from willing sellers under this section if the acquisition ensures 1 of—
 (I)public access for compatible fish and wildlife-dependent recreation; or (II)a scientifically based, direct enhancement to the health of fish and fish populations, as determined by the Board.
								(ii)State agency approval
 (I)In generalAll real property interest acquisition projects funded under this section are required to be approved by the State agency in the State in which the project is occurring.
 (II)ProhibitionThe Board may not recommend, and the Secretary may not provide any funding for, any real property interest acquisition that has not been approved by the State agency.
 (iii)Assessment of other authoritiesThe Fish Habitat Partnership shall conduct a project assessment, submitted with the funding request and approved by the Board, to demonstrate all other Federal, State, and local authorities for the acquisition of real property have been exhausted.
 (iv)RestrictionsA real property interest may not be acquired pursuant to a fish habitat conservation project by a State, local government, or other non-Federal entity, unless—
 (I)the owner of the real property authorizes the State, local government, or other non-Federal entity to acquire the real property; and
 (II)the Secretary and the Board determine that the State, local government, or other non-Federal entity would benefit from undertaking the management of the real property being acquired because that is in accordance with the goals of a partnership.
								(5)Non-Federal Contributions
 (A)In generalExcept as provided in subparagraph (B), no fish habitat conservation project may be recommended by the Board under paragraph (2) or provided financial assistance under this section unless at least 50 percent of the cost of the fish habitat conservation project will be funded with non-Federal funds.
 (B)Non-Federal shareThe non-Federal share of the cost of a fish habitat conservation project— (i)may not be derived from another Federal grant program; but
 (ii)may include in-kind contributions and cash. (C)Special rule for Indian tribesNotwithstanding subparagraph (A) or any other provision of law, any funds made available to an Indian tribe pursuant to this section may be considered to be non-Federal funds for the purpose of subparagraph (A).
						(6)Approval
 (A)In generalNot later than 90 days after the date of receipt of the recommended priority list of fish habitat conservation projects under paragraph (2), subject to the limitations of paragraph (4), and based, to the maximum extent practicable, on the criteria described in paragraph (3), the Secretary, after consulting with the Secretary of Commerce on marine or estuarine projects, shall approve or reject any fish habitat conservation project recommended by the Board.
 (B)FundingIf the Secretary approves a fish habitat conservation project under subparagraph (A), the Secretary shall use amounts made available to carry out this section to provide funds to carry out the fish habitat conservation project.
 (C)NotificationIf the Secretary rejects any fish habitat conservation project recommended by the Board under paragraph (2), not later than 180 days after the date of receipt of the recommendation, the Secretary shall provide to the Board, the appropriate Partnership, and the appropriate congressional committees a written statement of the reasons that the Secretary rejected the fish habitat conservation project.
						(f)Technical and scientific assistance
 (1)In generalThe Director, the NOAA Assistant Administrator, the EPA Assistant Administrator, and the Director of the United States Geological Survey, in coordination with the Forest Service and other appropriate Federal departments and agencies, may provide scientific and technical assistance to the Partnerships, participants in fish habitat conservation projects, and the Board.
 (2)InclusionsScientific and technical assistance provided pursuant to paragraph (1) may include— (A)providing technical and scientific assistance to States, Indian tribes, regions, local communities, and nongovernmental organizations in the development and implementation of Partnerships;
 (B)providing technical and scientific assistance to Partnerships for habitat assessment, strategic planning, and prioritization;
 (C)supporting the development and implementation of fish habitat conservation projects that are identified as high priorities by Partnerships and the Board;
 (D)supporting and providing recommendations regarding the development of science-based monitoring and assessment approaches for implementation through Partnerships;
 (E)supporting and providing recommendations for a national fish habitat assessment; (F)ensuring the availability of experts to assist in conducting scientifically based evaluation and reporting of the results of fish habitat conservation projects; and
 (G)providing resources to secure State agency scientific and technical assistance to support Partnerships, participants in fish habitat conservation projects, and the Board.
 (g)Coordination with States and Indian tribesThe Secretary shall provide a notice to, and cooperate with, the appropriate State agency or tribal agency, as applicable, of each State and Indian tribe within the boundaries of which an activity is planned to be carried out pursuant to this section, including notification, by not later than 30 days before the date on which the activity is implemented.
 (h)Interagency operational planNot later than 1 year after the date of enactment of this Act, and every 5 years thereafter, the Director, in cooperation with the NOAA Assistant Administrator, the EPA Assistant Administrator, the Director of the United States Geological Survey, and the heads of other appropriate Federal departments and agencies (including at a minimum, those agencies represented on the Board) shall develop an interagency operational plan that describes—
 (1)the functional, operational, technical, scientific, and general staff, administrative, and material needs for the implementation of this section; and
 (2)any interagency agreements between or among Federal departments and agencies to address those needs.
					(i)Accountability and reporting
					(1)Reporting
 (A)In generalNot later than 5 years after the date of enactment of this Act, and every 5 years thereafter, the Board shall submit to the appropriate congressional committees a report describing the progress of this section.
 (B)ContentsEach report submitted under subparagraph (A) shall include— (i)an estimate of the number of acres, stream miles, or acre-feet, or other suitable measures of fish habitat, that was maintained or improved by partnerships of Federal, State, or local governments, Indian tribes, or other entities in the United States during the 5-year period ending on the date of submission of the report;
 (ii)a description of the public access to fish habitats established or improved during that 5-year period;
 (iii)a description of the improved opportunities for public recreational fishing; and (iv)an assessment of the status of fish habitat conservation projects carried out with funds provided under this section during that period, disaggregated by year, including—
 (I)a description of the fish habitat conservation projects recommended by the Board under subsection (e)(2);
 (II)a description of each fish habitat conservation project approved by the Secretary under subsection (e)(6), in order of priority for funding;
 (III)a justification for— (aa)the approval of each fish habitat conservation project; and
 (bb)the order of priority for funding of each fish habitat conservation project; (IV)a justification for any rejection of a fish habitat conservation project recommended by the Board under subsection (e)(2) that was based on a factor other than the criteria described in subsection (e)(3); and
 (V)an accounting of expenditures by Federal, State, or local governments, Indian tribes, or other entities to carry out fish habitat conservation projects.
 (2)Status and trends reportNot later than December 31, 2018, and every 5 years thereafter, the Board shall submit to the appropriate congressional committees a report that includes—
 (A)a status of all Partnerships designated under this section; (B)a description of the status of fish habitats in the United States as identified by established Partnerships; and
 (C)enhancements or reductions in public access as a result of— (i)the activities of the Partnerships; or
 (ii)any other activities carried out pursuant to this section. (j)Effect of section (1)Water rightsNothing in this section—
 (A)establishes any express or implied reserved water right in the United States for any purpose; (B)affects any water right in existence on the date of enactment of this Act;
 (C)preempts or affects any State water law or interstate compact governing water; or (D)affects any Federal or State law in existence on the date of enactment of the Act regarding water quality or water quantity.
 (2)Authority to acquire water rights or rights to propertyUnder this section, only a State, local government, or other non-Federal entity may acquire, under State law, water rights or rights to property.
 (3)State authorityNothing in this section— (A)affects the authority, jurisdiction, or responsibility of a State to manage, control, or regulate fish and wildlife under the laws and regulations of the State; or
 (B)authorizes the Secretary to control or regulate within a State the fishing or hunting of fish and wildlife.
 (4)Effect on Indian tribesNothing in this section abrogates, abridges, affects, modifies, supersedes, or alters any right of an Indian tribe recognized by treaty or any other means, including—
 (A)an agreement between the Indian tribe and the United States; (B)Federal law (including regulations);
 (C)an Executive order; or (D)a judicial decree.
 (5)Adjudication of water rightsNothing in this section diminishes or affects the ability of the Secretary to join an adjudication of rights to the use of water pursuant to subsection (a), (b), or (c) of section 208 of the Department of Justice Appropriation Act, 1953 (43 U.S.C. 666).
 (6)Department of Commerce authorityNothing in this section affects the authority, jurisdiction, or responsibility of the Department of Commerce to manage, control, or regulate fish or fish habitats under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
					(7)Effect on other authorities
 (A)Private property protectionNothing in this section permits the use of funds made available to carry out this section to acquire real property or a real property interest without the written consent of each owner of the real property or real property interest.
 (B)MitigationNothing in this section permits the use of funds made available to carry out this section for fish and wildlife mitigation purposes under—
 (i)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); (ii)the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.);
 (iii)the Water Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4082); or (iv)any other Federal law or court settlement.
 (C)Clean Water ActNothing in this section affects any provision of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), including any definition in that Act.
 (k)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to— (1)the Board; or
 (2)any Partnership. (l)Funding (1)Authorization of appropriations (A)Fish habitat conservation projectsThere is authorized to be appropriated to the Secretary $7,200,000 for each of fiscal years 2018 through 2022 to provide funds for fish habitat conservation projects approved under subsection (e)(6), of which 5 percent shall be made available for each fiscal year for projects carried out by Indian tribes.
 (B)Administrative and planning expensesThere is authorized to be appropriated to the Secretary for each of fiscal years 2018 through 2022 an amount equal to 5 percent of the amount appropriated for the applicable fiscal year pursuant to subparagraph (A)—
 (i)for administrative and planning expenses; and (ii)to carry out subsection (i).
 (C)Technical and scientific assistanceThere is authorized to be appropriated for each of fiscal years 2018 through 2022 to carry out, and provide technical and scientific assistance under, subsection (f)—
 (i)$500,000 to the Secretary for use by the United States Fish and Wildlife Service; (ii)$500,000 to the NOAA Assistant Administrator for use by the National Oceanic and Atmospheric Administration;
 (iii)$500,000 to the EPA Assistant Administrator for use by the Environmental Protection Agency; and (iv)$500,000 to the Secretary for use by the United States Geological Survey.
 (2)Agreements and grantsThe Secretary may— (A)on the recommendation of the Board, and notwithstanding sections 6304 and 6305 of title 31, United States Code, and the Federal Financial Assistance Management Improvement Act of 1999 (31 U.S.C. 6101 note; Public Law 106–107), enter into a grant agreement, cooperative agreement, or contract with a Partnership or other entity for a fish habitat conservation project or restoration or enhancement project;
 (B)apply for, accept, and use a grant from any individual or entity to carry out the purposes of this section; and
 (C)make funds available to any Federal department or agency for use by that department or agency to provide grants for any fish habitat protection project, restoration project, or enhancement project that the Secretary determines to be consistent with this section.
						(3)Donations
 (A)In generalThe Secretary may— (i)enter into an agreement with any organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of that Code to solicit private donations to carry out the purposes of this section; and
 (ii)accept donations of funds, property, and services to carry out the purposes of this section. (B)TreatmentA donation accepted under this section—
 (i)shall be considered to be a gift or bequest to, or otherwise for the use of, the United States; and (ii)may be—
 (I)used directly by the Secretary; or (II)provided to another Federal department or agency through an interagency agreement.
 (m)Prohibition against implementation of regulatory authority by Federal agenciesAny Partnership designated under this section— (1)shall be for the sole purpose of promoting fish conservation; and
 (2)shall not be used to implement any regulatory authority of any Federal agency. XITarget practice and marksmanship training support 1101.Short titleThis title may be cited as the Target Practice and Marksmanship Training Support Act.
 1102.Definition of public target rangeIn this title, the term public target range means a specific location that— (1)is identified by a governmental agency for recreational shooting;
 (2)is open to the public; (3)may be supervised; and
 (4)may accommodate archery or rifle, pistol, or shotgun shooting. 1103.Amendments to Pittman-Robertson Wildlife Restoration Act (a)DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended—
 (1)by redesignating paragraphs (2) through (8) as paragraphs (3) through (9), respectively; and (2)by inserting after paragraph (1) the following:
						
 (2)the term public target range means a specific location that— (A)is identified by a governmental agency for recreational shooting;
 (B)is open to the public; (C)may be supervised; and
 (D)may accommodate archery or rifle, pistol, or shotgun shooting;. (b)Expenditures for management of wildlife areas and resourcesSection 8(b) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g(b)) is amended—
 (1)by striking (b) Each State and inserting the following:  (b)Expenditures for management of wildlife areas and resources (1)In generalExcept as provided in paragraph (2), each State;
 (2)in paragraph (1) (as so designated), by striking construction, operation, and inserting operation; (3)in the second sentence, by striking The non-Federal share and inserting the following:
						
 (3)Non-federal shareThe non-Federal share; (4)in the third sentence, by striking The Secretary and inserting the following:
						
 (4)RegulationsThe Secretary; and (5)by inserting after paragraph (1) (as designated by paragraph (1) of this subsection) the following:
						
 (2)ExceptionNotwithstanding the limitation described in paragraph (1), a State may pay up to 90 percent of the cost of acquiring land for, expanding, or constructing a public target range..
 (c)Firearm and bow hunter education and safety program grantsSection 10 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1) is amended— (1)in subsection (a), by adding at the end the following:
						
 (3)Allocation of additional amountsOf the amount apportioned to a State for any fiscal year under section 4(b), the State may elect to allocate not more than 10 percent, to be combined with the amount apportioned to the State under paragraph (1) for that fiscal year, for acquiring land for, expanding, or constructing a public target range.;
 (2)by striking subsection (b) and inserting the following:  (b)Cost sharing (1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activity carried out using a grant under this section shall not exceed 75 percent of the total cost of the activity.
 (2)Public target range construction or expansionThe Federal share of the cost of acquiring land for, expanding, or constructing a public target range in a State on Federal or non-Federal land pursuant to this section or section 8(b) shall not exceed 90 percent of the cost of the activity.; and
 (3)in subsection (c)(1)— (A)by striking Amounts made and inserting the following:
							
 (A)In generalExcept as provided in subparagraph (B), amounts made; and (B)by adding at the end the following:
							
 (B)ExceptionAmounts provided for acquiring land for, constructing, or expanding a public target range shall remain available for expenditure and obligation during the 5-fiscal-year period beginning on October 1 of the first fiscal year for which the amounts are made available..
						1104.Limits on liability
 (a)Discretionary functionFor purposes of chapter 171 of title 28, United States Code (commonly referred to as the Federal Tort Claims Act), any action by an agent or employee of the United States to manage or allow the use of Federal land for purposes of target practice or marksmanship training by a member of the public shall be considered to be the exercise or performance of a discretionary function.
 (b)Civil action or claimsExcept to the extent provided in chapter 171 of title 28, United States Code, the United States shall not be subject to any civil action or claim for money damages for any injury to or loss of property, personal injury, or death caused by an activity occurring at a public target range that is—
 (1)funded in whole or in part by the Federal Government pursuant to the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.); or
 (2)located on Federal land. 1105.Sense of Congress regarding cooperationIt is the sense of Congress that, consistent with applicable laws and regulations, the Chief of the Forest Service and the Director of the Bureau of Land Management should cooperate with State and local authorities and other entities to carry out waste removal and other activities on any Federal land used as a public target range to encourage continued use of that land for target practice or marksmanship training.
			XIISportsmen’s access to Federal land
 1201.DefinitionsIn this title: (1)Federal landThe term Federal land means—
 (A)any land in the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))) that is administered by the Secretary of Agriculture, acting through the Chief of the Forest Service; and
 (B)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)), the surface of which is administered by the Secretary, acting through the Director of the Bureau of Land Management.
 (2)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture, with respect to land described in paragraph (1)(A); and
 (B)the Secretary, with respect to land described in paragraph (1)(B). 1202.Federal land open to hunting, fishing, and recreational shooting (a)In generalSubject to subsection (b), Federal land shall be open to hunting, fishing, and recreational shooting, in accordance with applicable law, unless the Secretary concerned closes an area in accordance with section 1203.
 (b)Effect of partNothing in this title opens to hunting, fishing, or recreational shooting any land that is not open to those activities as of the date of enactment of this Act.
				1203.Closure of Federal land to hunting, fishing, and recreational shooting
				(a)Authorization
 (1)In generalSubject to paragraph (2) and in accordance with section 302(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732(b)), the Secretary concerned may designate any area on Federal land in which, and establish any period during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or recreational shooting shall be permitted.
 (2)RequirementIn making a designation under paragraph (1), the Secretary concerned shall designate the smallest area for the least amount of time that is required for public safety, administration, or compliance with applicable laws.
					(b)Closure procedures
 (1)In generalExcept in an emergency, before permanently or temporarily closing any Federal land to hunting, fishing, or recreational shooting, the Secretary concerned shall—
 (A)consult with State fish and wildlife agencies; and (B)provide public notice and opportunity for comment under paragraph (2).
						(2)Public notice and comment
 (A)In generalPublic notice and comment shall include— (i)a notice of intent—
 (I)published in advance of the public comment period for the closure— (aa)in the Federal Register;
 (bb)on the website of the applicable Federal agency; (cc)on the website of the Federal land unit, if available; and
 (dd)in at least 1 local newspaper; (II)made available in advance of the public comment period to local offices, chapters, and affiliate organizations in the vicinity of the closure that are signatories to the memorandum of understanding entitled Federal Lands Hunting, Fishing, and Shooting Sports Roundtable Memorandum of Understanding; and
 (III)that describes— (aa)the proposed closure; and
 (bb)the justification for the proposed closure, including an explanation of the reasons and necessity for the decision to close the area to hunting, fishing, or recreational shooting; and
 (ii)an opportunity for public comment for a period of— (I)not less than 60 days for a permanent closure; or
 (II)not less than 30 days for a temporary closure. (B)Final decisionIn a final decision to permanently or temporarily close an area to hunting, fishing, or recreation shooting, the Secretary concerned shall—
 (i)respond in a reasoned manner to the comments received; (ii)explain how the Secretary concerned resolved any significant issues raised by the comments; and
 (iii)show how the resolution led to the closure. (c)Temporary closures (1)In generalA temporary closure under this section may not exceed a period of 180 days.
 (2)RenewalExcept in an emergency, a temporary closure for the same area of land closed to the same activities—
 (A)may not be renewed more than 3 times after the first temporary closure; and (B)must be subject to a separate notice and comment procedure in accordance with subsection (b)(2).
 (3)Effect of temporary closureAny Federal land that is temporarily closed to hunting, fishing, or recreational shooting under this section shall not become permanently closed to that activity without a separate public notice and opportunity to comment in accordance with subsection (b)(2).
 (d)ReportingOn an annual basis, the Secretaries concerned shall— (1)publish on a public website a list of all areas of Federal land temporarily or permanently subject to a closure under this section; and
 (2)submit to the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives a report that identifies—
 (A)a list of each area of Federal land temporarily or permanently subject to a closure; (B)the acreage of each closure; and
 (C)a survey of— (i)the aggregate areas and acreage closed under this section in each State; and
 (ii)the percentage of Federal land in each State closed under this section with respect to hunting, fishing, and rec­re­a­tion­al shooting.
 (e)ApplicationThis section shall not apply if the closure is— (1)less than 14 days in duration; and
 (2)covered by a special use permit. XIIIWildlife and Hunting Heritage Conservation Council Advisory Committee 1301.Wildlife and Hunting Heritage Conservation Council Advisory CommitteeThe Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.) is amended by adding at the end the following:
				
					10.Wildlife and Hunting Heritage Conservation Council Advisory Committee
 (a)EstablishmentThere is established the Wildlife and Hunting Heritage Conservation Council Advisory Committee (referred to in this section as the Advisory Committee) to advise the Secretary of the Interior and the Secretary of Agriculture (referred to in this section as the Secretaries) on wildlife and habitat conservation, hunting, and recreational shooting.
 (b)Duties of the advisory committeeThe Advisory Committee shall advise the Secretaries regarding— (1)implementation of the Recreational Hunting and Wildlife Resource Conservation Plan—A Ten-Year Plan for Implementation and any successor plans, in accordance with Executive Order 13443 (16 U.S.C. 661 note; relating to facilitation of hunting heritage and wildlife conservation);
 (2)increasing public awareness of, and support for, the Wildlife Restoration Program; (3)fostering wildlife and habitat conservation and ethics in hunting and shooting sports recreation;
 (4)stimulating the participation of sportsmen and sportswomen in the conservation and management of wildlife and habitat resources through outreach and education;
 (5)fostering communication and coordination among— (A)the Federal Government and State and tribal governments;
 (B)industry; (C)sportsmen and sportswomen who hunt and shoot;
 (D)wildlife and habitat conservation and management organizations; and (E)the public;
 (6)providing appropriate access to Federal land for recreational shooting and hunting; and (7)recommendations to improve implementation of Federal conservation programs that benefit wildlife, hunting, and outdoor recreation on private land.
							(c)Membership
							(1)Appointment
 (A)In generalThe Advisory Committee shall consist of not more than 16 discretionary members and 7 ex officio members.
 (B)Ex officio membersThe ex officio members are— (i)the Director of the United States Fish and Wildlife Service or a designated representative of the Director;
 (ii)the Director of the Bureau of Land Management or a designated representative of the Director; (iii)the Director of the National Park Service or a designated representative of the Director;
 (iv)the Chief of the Forest Service or a designated representative of the Chief; (v)the Chief of the Natural Resources Conservation Service or a designated representative of the Chief;
 (vi)the Administrator of the Farm Service Agency or a designated representative of the Administrator; and
 (vii)the Executive Director of the Association of Fish and Wildlife Agencies. (C)Discretionary membersThe discretionary members shall be appointed jointly by the Secretaries from at least one of each of the following:
 (i)State fish and wildlife management agencies. (ii)Wildlife and habitat conservation management organizations.
 (iii)Game bird hunting organizations. (iv)Waterfowl hunting organizations.
 (v)Big game hunting organizations. (vi)The tourism, outfitter, or guiding industry relating to hunting, fishing, and shooting sports.
 (vii)The hunting or shooting equipment retail industry. (viii)Tribal resource management organizations.
 (ix)Hunting, shooting, and fishing sports outreach and education organizations. (x)Women's hunting and fishing advocacy, outreach, or education organizations.
 (xi)Minority hunting and fishing advocacy, outreach, or education organizations. (xii)Veterans service organizations.
									(2)Terms
 (A)In generalExcept as provided in subparagraph (B), members of the Advisory Committee shall be appointed for a term of 4 years. Members shall not be appointed for more than 3 consecutive or nonconsecutive terms.
 (B)Terms of initial appointeesAs designated by the Secretaries at the time of appointment, of the members first appointed— (i)6 members shall be appointed for a term of 4 years;
 (ii)5 members shall be appointed for a term of 3 years; and (iii)5 members shall be appointed for a term of 2 years.
 (3)Preservation of public advisory statusNo individual may be appointed as a discretionary member of the Advisory Committee while serving as an officer or employee of the Federal Government.
							(4)Vacancy and removal
 (A)In generalAny vacancy on the Advisory Committee shall be filled in the manner in which the original appointment was made.
 (B)RemovalAdvisory Committee members shall serve at the discretion of the Secretaries and may be removed at any time for good cause.
 (5)Continuation of serviceEach appointed member may continue to serve after the expiration of the term of office to which such member was appointed until a successor has been appointed.
 (6)ChairpersonThe Chairperson of the Advisory Committee shall be appointed for a 3-year term by the Secretaries, jointly, from among the members of the Advisory Committee. An individual may not be appointed as Chairperson for more than 2 consecutive or nonconsecutive terms.
 (7)CompensationMembers of the Advisory Committee shall serve without compensation. (8)Travel expensesMembers of the Advisory Committee may be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of duties of the Advisory Committee.
							(9)Meetings
 (A)In generalThe Advisory Committee shall meet at the call of the chairperson, but not less frequently than twice annually.
 (B)Open meetingsEach meeting of the Advisory Committee shall be open to the public. (C)Prior notice of meetingsTimely notice of each meeting of the Advisory Committee shall be published in the Federal Register and be submitted to trade publications and publications of general circulation.
 (D)SubgroupsThe Advisory Committee may establish such workgroups or subgroups as the Advisory Committee deems necessary for the purpose of compiling information or conducting research.
 (10)QuorumA majority of the members of the Advisory Committee shall constitute a quorum. (d)Expenses, administrative support, technical services, and adviceThe Secretaries may provide for expenses, administrative support, technical services, and advice to the Advisory Committee that the Secretaries determine to be appropriate.
						(e)Annual report
 (1)RequiredNot later than September 30 of each year, the Advisory Committee shall submit a report to the Secretaries, the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives, and the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
 (2)ContentsThe report required under paragraph (1) shall describe— (A)the activities of the Advisory Committee during the preceding year;
 (B)the reports and recommendations made by the Advisory Committee to the Secretaries during the preceding year; and
 (C)an accounting of actions taken by the Secretaries as a result of the recommendations. (f)Federal advisory committee ActThe Advisory Committee shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.)..
			XIVShooting ranges
			1401.Shooting ranges
 (a)In generalExcept as provided in subsection (b), the Secretary concerned may, in accordance with this section and other applicable law, lease or permit the use of Federal land for a shooting range.
 (b)ExceptionThe Secretary concerned shall not lease or permit the use of Federal land for a shooting range, within—
 (1)a component of the National Landscape Conservation System; (2)a component of the National Wilderness Preservation System;
 (3)any area that is— (A)designated as a wilderness study area;
 (B)administratively classified as— (i)wilderness-eligible; or
 (ii)wilderness-suitable; or (C)a primitive or semiprimitive area;
 (4)a national monument, national volcanic monument, or national scenic area; or (5)a component of the National Wild and Scenic Rivers System (including areas designated for study for potential addition to the National Wild and Scenic Rivers System).
					XVIdentifying access to opportunities
			1501.Identifying opportunities for recreation, hunting, and fishing on Federal land
 (a)DefinitionsIn this title: (1)SecretaryThe term Secretary means—
 (A)the Secretary, with respect to land administered by— (i)the Director of the National Park Service;
 (ii)the Director of the United States Fish and Wildlife Service; and (iii)the Director of the Bureau of Land Management; and
 (B)the Secretary of Agriculture, with respect to land administered by the Chief of the Forest Service. (2)State or regional officeThe term State or regional office means—
 (A)a State office of the Bureau of Land Management; or (B)a regional office of—
 (i)the National Park Service; (ii)the United States Fish and Wildlife Service; or
 (iii)the Forest Service. (3)Travel management planThe term travel management plan means a plan for the management of travel—
 (A)with respect to land under the jurisdiction of the National Park Service, on park roads and designated routes under section 4.10 of title 36, Code of Federal Regulations (or successor regulations);
 (B)with respect to land under the jurisdiction of the United States Fish and Wildlife Service, on the land under a comprehensive conservation plan prepared under section 4(e) of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd(e));
 (C)with respect to land under the jurisdiction of the Forest Service, on National Forest System land under part 212 of title 36, Code of Federal Regulations (or successor regulations); and
 (D)with respect to land under the jurisdiction of the Bureau of Land Management, under a resource management plan developed under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
						(b)Priority lists required
 (1)In generalNot later than 1 year after the date of enactment of this Act, and biennially thereafter during the 10-year period beginning on the date on which the first priority list is completed, the Secretary shall prepare a priority list, to be made publicly available on the website of the applicable Federal agency referred to in subsection (a)(1), which shall identify the location and acreage of land within the jurisdiction of each State or regional office on which the public is allowed, under Federal or State law, to hunt, fish, or use the land for other recreational purposes but—
 (A)to which there is no public access or egress; or (B)to which public access or egress to the legal boundaries of the land is significantly restricted (as determined by the Secretary).
 (2)Minimum sizeAny land identified under paragraph (1) shall consist of contiguous acreage of at least 640 acres. (3)ConsiderationsIn preparing the priority list required under paragraph (1), the Secretary shall consider with respect to the land—
 (A)whether access is absent or merely restricted, including the extent of the restriction; (B)the likelihood of resolving the absence of or restriction to public access;
 (C)the potential for recreational use; (D)any information received from the public or other stakeholders during the nomination process described in paragraph (5); and
 (E)any other factor as determined by the Secretary. (4)Adjacent land statusFor each parcel of land on the priority list, the Secretary shall include in the priority list whether resolving the issue of public access or egress to the land would require acquisition of an easement, right-of-way, or fee title from—
 (A)another Federal agency; (B)a State, local, or tribal government; or
 (C)a private landowner. (5)Nomination processIn preparing a priority list under this title, the Secretary shall provide an opportunity for members of the public to nominate parcels for inclusion on the priority list.
 (c)Access optionsWith respect to land included on a priority list described in subsection (b), the Secretary shall develop and submit to the Committees on Appropriations and Energy and Natural Resources of the Senate and the Committees on Appropriations and Natural Resources of the House of Representatives a report on options for providing access that—
 (1)identifies how public access and egress could reasonably be provided to the legal boundaries of the land in a manner that minimizes the impact on wildlife habitat and water quality;
 (2)specifies the steps recommended to secure the access and egress, including acquiring an easement, right-of-way, or fee title from a willing owner of any land that abuts the land or the need to coordinate with State land management agencies or other Federal, State, or tribal governments to allow for such access and egress; and
 (3)is consistent with the travel management plan in effect on the land. (d)Protection of personally identifying informationIn making the priority list and report prepared under subsections (b) and (c) available, the Secretary shall ensure that no personally identifying information is included, such as names or addresses of individuals or entities.
 (e)Willing ownersFor purposes of providing any permits to, or entering into agreements with, a State, local, or tribal government or private landowner with respect to the use of land under the jurisdiction of the government or landowner, the Secretary shall not take into account whether the State, local, or tribal government or private landowner has granted or denied public access or egress to the land.
 (f)Means of public access and egress includedIn considering public access and egress under subsections (b) and (c), the Secretary shall consider public access and egress to the legal boundaries of the land described in those subsections, including access and egress—
 (1)by motorized or non-motorized vehicles; and (2)on foot or horseback.
					(g)Effect
 (1)In generalThis section shall have no effect on whether a particular recreational use shall be allowed on the land included in a priority list under this title.
 (2)Effect of allowable uses on agency considerationIn preparing the priority list under subsection (b), the Secretary shall only consider recreational uses that are allowed on the land at the time that the priority list is prepared.
					XVIFilm crews
			1601.Commercial filming
 (a)In generalSection 1 of Public Law 106–206 (16 U.S.C. 460l–6d) is amended— (1)by redesignating subsections (a) through (f) as subsections (b) through (g), respectively;
 (2)by inserting before subsection (b) (as so redesignated) the following:  (a)Definition of secretaryThe term Secretary means the Secretary of the Interior or the Secretary of Agriculture, as applicable, with respect to land under the respective jurisdiction of the Secretary.;
 (3)in subsection (b) (as so redesignated)— (A)in paragraph (1)—
 (i)in the first sentence— (I)by striking of the Interior or the Secretary of Agriculture (hereafter individually referred to as the Secretary with respect to land (except land in a System unit as defined in section 100102 of title 54, United States Code) under their respective jurisdictions); and
 (II)by striking or similar projects; (ii)in subparagraph (A), by striking or similar project; and
 (iii)in subparagraph (B), by inserting , except in the case of film crews of three or fewer individuals before the period at the end; and (B)by adding at the end the following:
							
 (3)Fee scheduleNot later than 180 days after the date of enactment of the Sportsmen’s Act, to enhance consistency in the management of Federal land, the Secretaries shall publish a single joint land use fee schedule for commercial filming and still photography.;
 (4)in subsection (c) (as so redesignated), in the second sentence, by striking subsection (a) and inserting subsection (b); (5)in subsection (d) (as so redesignated), in the heading, by inserting Commercial before Still;
 (6)in paragraph (1) of subsection (f) (as so redesignated), by inserting in accordance with the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801 et seq.), after without further appropriation,; (7)in subsection (g) (as so redesignated)—
 (A)by striking The Secretary shall and inserting the following:  (1)In generalThe Secretary shall; and
 (B)by adding at the end the following:  (2)ConsiderationsThe Secretary shall not consider subject matter or content as a criterion for issuing or denying a permit under this Act.; and
 (8)by adding at the end the following:  (h)Exemption from commercial filming or still photography permits and feesThe Secretary shall not require persons holding commercial use authorizations or special recreation permits to obtain an additional permit or pay a fee for commercial filming or still photography under this Act if the filming or photography conducted is—
 (1)incidental to the permitted activity that is the subject of the commercial use authorization or special recreation permit; and
 (2)the holder of the commercial use authorization or special recreation permit is an individual or small business concern (within the meaning of section 3 of the Small Business Act (15 U.S.C. 632)).
 (i)Exception from certain feesCommercial filming or commercial still photography shall be exempt from fees under this Act, but not from recovery of costs under subsection (c), if the activity—
 (1)is conducted by an entity that is a small business concern (within the meaning of section 3 of the Small Business Act (15 U.S.C. 632));
 (2)is conducted by a crew of not more than 3 individuals; and (3)uses only a camera and tripod.
								(j)Applicability to news gathering activities
 (1)In generalNews gathering shall not be considered a commercial activity. (2)Included activitiesIn this subsection, the term news gathering includes, at a minimum, the gathering, recording, and filming of news and information related to news in any medium..
 (b)Conforming amendmentsChapter 1009 of title 54, United States Code, is amended— (1)by striking section 100905; and
 (2)in the table of sections for chapter 1009 of title 54, United States Code, by striking the item relating to section 100905.
					XVIIBows in parks
			1701.Bows in parks
 (a)In generalChapter 1049 of title 54, United States Code, is amended by adding at the end the following:  104908.Bows in parks (a)Definition of not ready for immediate useThe term not ready for immediate use means—
 (1)a bow or crossbow, the arrows of which are secured or stowed in a quiver or other arrow transport case; and
 (2)with respect to a crossbow, uncocked. (b)Vehicular transportation authorizedThe Director shall not promulgate or enforce any regulation that prohibits an individual from transporting bows and crossbows that are not ready for immediate use across any System unit in the vehicle of the individual if—
 (1)the individual is not otherwise prohibited by law from possessing the bows and crossbows; (2)the bows or crossbows that are not ready for immediate use remain inside the vehicle of the individual throughout the period during which the bows or crossbows are transported across System land; and
 (3)the possession of the bows and crossbows is in compliance with the law of the State in which the System unit is located.. 
 (b)Clerical amendmentThe table of sections for chapter 1049 of title 54, United States Code, is amended by inserting after the item relating to section 104907 the following:
					
						
							104908. Bows in parks..
				XVIIIWildlife management using volunteer hunters
			1801.Wildlife management in parks
 (a)In generalChapter 1049 of title 54, United States Code (as amended by section 1701(a)), is amended by adding at the end the following:
					
						104909.Wildlife management in parks
 (a)Use of qualified volunteersIf the Secretary determines it is necessary to reduce the size of a wildlife population on System land in accordance with applicable law (including regulations), the Secretary may use qualified volunteers to assist in carrying out wildlife management on System land.
 (b)Requirements for qualified volunteersQualified volunteers providing assistance under subsection (a) shall be subject to— (1)any training requirements or qualifications established by the Secretary; and
 (2)any other terms and conditions that the Secretary may require. (c)DonationsThe Secretary may authorize the donation and distribution of meat from wildlife management activities carried out under this section, including the donation and distribution to Indian tribes, qualified volunteers, food banks, and other organizations that work to address hunger, in accordance with applicable health guidelines and such terms and conditions as the Secretary may require..
 (b)Clerical amendmentThe table of sections for chapter 1049 of title 54 (as amended by section 1701(b)), United States Code, is amended by inserting after the item relating to section 104908 the following:
					
						
							104909. Wildlife management in parks..
				XIXRespect for treaties and rights
 1901.Respect for treaties and rightsNothing in this Act or the amendments made by this Act shall be construed to affect or modify any treaty or other right of any federally recognized Indian Tribe.
			XXNo priority over other uses
 2001.No priorityNothing in this Act or the amendments made by this Act provides a preference to hunting, fishing, or recreational shooting over any other use of Federal land or water.
			XXIState authority for fish and wildlife
 2101.State authority for fish and wildlifeNothing in this Act— (1)authorizes the Secretary of Agriculture or the Secretary to require Federal licenses or permits to hunt and fish on Federal land; or
 (2)enlarges or diminishes the responsibility or authority of States with respect to fish and wildlife management.
				